internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend w name of foundation x grantor y name of scholarship z state h fields of study b number x dollar_figure dear we have considered your letter dated date enclosing the second restatement of the approval of only your grant-making program y under sec_4945 g of the internal_revenue_code trust and your subsequent letter dated date requesting advance our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 the purpose of y is to provide awards to first year candidates for a masters or a phd degree in the field of h you will grant b awards each year and each college or university shall be limited to one award in any academic year additional awards or scholarships can only be granted during the grantor’s life time and while he is acting as trustee and has not been declared incompetent each award made until the year shall be in the amount of x eligibility requirements are as follows the recipients must be first year candidates for a masters of phd degree in h who will start their studies in the upcoming fall semester the recipients may attend any accredited college or university in the united_states subject_to trustee approval if the recipient graduated from a z public high school and obtained his or her undergraduate degree from a z college or university the recipients may have graduated from a public high school and college or university located in a state other than z if the recipient will be attending a z college or university the recipient must have distinguished themselves in the classroom or field training or research you will publicize the award program by mailings to the chairman of the department and the dean of all colleges and universities in the state of z that offer graduate programs either at the masters or the phd level you will also publicize on your website each applicant must submit a letter of eligibility signed by the department chair or dean of the college or university they are graduating from or will be attending submit two letters of recommendation complete the applicant’s essay scholarships will be granted based on merit but need will be considered if two or more applicants are essentially tied if more than one application is received from the same institution they will be ranked and the highest ranked applicant will be considered eligible to be awarded a scholarship upon review of application and other requirements trustees will select the recipients on an objective and non-discriminatory basis regardless of said applicants race creed color sexual orientation religion disability or sex the award will be paid directly to the college or university to be attended by the recipient upon receipt of confirmation of his or her enrollment no award is guaranteed to be renewed the award shall be renewable at trustee discretion for one additional year if the recipient maintains a dollar_figure gpa and his or her degree plan requires the equivalent of two years study one new award shall be made each year the award shall be administered by w the selection committee is made up of relatives of x none of these individuals have any relatives enrolled in any institution providing advanced degrees in h and all future individuals involved in the selection process will be vetted to ensure that they are independent information used to evaluate the qualifications of potential grantees relatives of members of the selection committee or your officers directors or substantial contributors are not eligible for awards made under your program you agree to maintain records that include the following e identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation's grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or literary artistic musical scientific similar product or improve or enhance a teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
